Title: Enclosure II: Report on Navigability of Rivers in Northwest Territory, 1788–1789
From: Hamtramck, John Francis
To: 


Enclosure IIReport on Navigability of Rivers in Northwest Territory

Major Hamtramick’s report


 leagues
 


From Post Vincennes to the mouth of the Wabash is called
 
  60


From do. to Tomhoute (no rapids and a good navigation)
 40.
 


From Tomhoute (or Terrehoute) to Vermillion river on the North side. (the navigation as good as before)
 20.
 


To the Weeha (the navigation is still better)
 20.
 


To the river and town Ibossicanoes on the N. side. (the navigation is excellent
  6.
 


To la Vache qui pisse (where there is a flat rapid of about 10. acres and sometimes not more than 1. foot water)
  2.
 


To la Coulle (the channel is on the left going up, and sometimes not more than 8. inches water for 15. acres in length.)
  4.
 


To Petit Roche (here is a strong rapid of 8. acres but plenty of water and directly above the Rapid is a flat of½ a league and sometimes not 6. I. water)
  6.
 


To mouth of Eel river N. side (a good navigation)
  2.
 


To the Great Rapid 15. acres in length, and in some places not above 8 I. water. Above the Rapid is a flat of ½ a league with 6. I. water)
  1.
 



To Calumet river S. side (where is a Rapid of 10. acres, but good water)
  4.
 


To an island (passage on the left) and above it of 1. acre and about 6. I. water)
  1
 


To Rapid St. Cyre (which is½ a league but good water)
  3.
 


To river Mussissinone S. side. (here is a rapid of 12. acres long sometimes not more than 1. foot water)
  2.
 


To the Hospital (through very low country and very little water.—At the Hospital there is 1. league that is unommonly low, insomuch that Periaguas are obliged to lighten to ascend it. This place is remarkeable by a rock on the N. side.)
  7
 


To river Salaminia (here is an island. the passage is on the S. side where is a rapid of 3. acres with good water)
  3.
 


To the Bended maple (where the navigation terminates)
  1
 122.


To Little river N. side (here you take this little river to go to the Miami and quit the Wabash on the S. side)
  4.
 


To the portage of the Miami
 12
 


To the Miami village on the river St. Joseph
  3½
 


To the Rapid of the Wolf. (here sometimes you are obliged to unload and the intermediate navigation is full of small rapids but with plenty of water)
  ;3.
 


To la roche debout (good water)
  3.
 


To lake Erie
  6.
 


To the mouth of the river Detroit
 12
 


To the Fort (plenty of water)
  6.
 219


